FILED
                              NOT FOR PUBLICATION                            OCT 6 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EDGAR ARNOLDO RIVERA-ZUNIGA,                      No. 10-71384

               Petitioner,                        Agency No. A071-580-348

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Edgar Arnoldo Rivera-Zuniga, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings, Santos-Lemus v. Mukasey,

542 F.3d 738, 742 (9th Cir. 2008), and we review de novo claims of due process

violations, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the

petition for review.

      Substantial evidence supports the BIA’s finding that Rivera-Zuniga failed to

establish a clear probability of future persecution because he failed to show the

harm he and his family suffered was on account of a protected ground. See INS v.

Elias-Zacarias, 502 U.S. 478, 481-82 (1992). Accordingly, his withholding of

removal claim fails.

      In addition, we reject Rivera-Zuniga’s conclusory contention the BIA

violated his due process rights by failing to adequately evaluate his claim. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on due

process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-71384